948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Mary Ann SALVATORIELLO, Petitioner.
No. 90-1562.
United States Court of Appeals, District of Columbia Circuit.
Oct. 25, 1991.

Before WALD, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
This Court has received the Federal Communications Commission's order denying petitioner's petition for rehearing.   Accordingly, it is


2
ORDERED by the Court, sua sponte, that Salvatoriello's petition for writ of mandamus is dismissed as moot.